Citation Nr: 0010136	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-17 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to a compensable evaluation for epidermal 
inclusion cysts of the back, neck, and buttocks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel




INTRODUCTION

This veteran had active military service from July 1977 to 
July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Roanoke 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for low back strain and a 
compensable evaluation for epidermal inclusion cysts of the 
back, neck, and buttocks.

The veteran failed to report for a hearing before a Member of 
the Board scheduled for December 1999.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
any post-service low back strain to the veteran's period of 
active military service or any incident therein.

2.  The veteran's service-connected epidermal inclusion cysts 
of the back, neck, and buttocks are manifested by cystic 
acne, scarring, and scabbing as evidenced on most recent VA 
examination, including itching on the neck.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for an evaluation of 10 percent 
for epidermal inclusion cysts of the back, neck, and buttocks 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. 4.118, Diagnostic Code 7819-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records include a February 1977 pre-
enlistment examination that is silent for clinical findings 
of back abnormality.  Included in clinical entries dated in 
March 1981 are the veteran's complaints of low back pain.  He 
was treated with Motrin and heat applications; the assessment 
was muscle strain.  In medical records dated in February, 
March, and August 1985, he complained of a pulled low back 
muscle.  The examiner noted tenderness, slight spasm and 
tightness and assessed low back pain, muscle strain.  In 
September 1986, there were complaints of low back pain after 
marching and a history of rare low back pain was noted.  The 
diagnosis was paraspinal muscle spasm.  In connection with 
medical examination in August 1991, a reported history of low 
back pain, no injury since 1986 was noted; however, the spine 
and musculoskeletal system were evaluated clinically as 
normal on that occasion.  The remaining service medical 
records are negative for any relevant complaints, notations, 
or clinical findings.

By rating decision in October 1992, the RO granted service 
connection for epidermal inclusion cysts of the back, neck, 
and buttocks and assigned a noncompensable evaluation from 
July 31, 1992.  At that time, the RO considered the service 
medical records that disclosed ongoing treatment in service 
for epidermal inclusion cysts.  

In pertinent part, VA examination in June 1996 disclosed the 
veteran's history of low back strain in service.  Subjective 
complaints included stiffness and pain that radiated into the 
hip area.  He reported taking no medication at that time.  X-
ray studies of the lumbosacral spine were normal and the 
diagnosis was chronic low back strain.  Further, the examiner 
noted the presence of severe cystic acne of the back and 
anterior chest and neck with severe scarring, pock marks, and 
scabbing from scratching.  Also noted are multiple unsightly 
cysts on the back and anal area.

On August 1996 medical examination conducted for Persian Gulf 
War registry purposes, the veteran's history of back pain 
since 1972 was indicated, and it was reported that he had 
seen no physician for treatment of the condition.  The back 
was reported to be normal on physicial examination (only 
slight limitation of flexion with pain was noted), and the 
diagnoses included chronic back strain.

Private medical outpatient records related to treatment 
rendered in March to June 1997 disclose pain in the 
lumbosacral spine, evidence of radiculopathy, and collapse of 
the L5/S1 segment with significant degenerative joint 
disease.

Analysis

The issues before the Board are whether this veteran is 
entitled to service connection for low back strain and 
whether he is entitled to a compensable evaluation for 
epidermal inclusion cysts of the back, neck, and buttocks.  
These matters are analyzed separately below.

Service connection 

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The U.S. Court of Appeals for Veterans Claims (the Court) 
requires that in order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In this case, he has failed to establish a well-grounded 
claim with respect to his low back strain.  Overall, the 
evidence of record does not substantiate that any post-
service low back disability is linked to his period of active 
military service.  While it is true that the service medical 
records reflect back muscle strain evident from time to time 
between 1981 to at least 1986, there was no evidence of 
injury during service or residual disability noted clinically 
on medical examination in 1991.  

Furthermore, there are no post-service medical records until 
1996, at which time the veteran underwent VA medical 
examination in June of that year.  At that time, subjective 
complaints pertained to stiffness and pain in the low back.  
However, he was not taking any medication, x-ray studies were 
unremarkable, and the diagnosis given at that time was 
chronic low back strain.  There is no medical evidence to 
suggest a medical nexus between his post-service low back 
strain and his period of active service.  Thus, the failure 
to provide competent medical evidence of a relationship 
between current low back disability and service necessarily 
means that the veteran fails to establish a well grounded 
claim.  Caluza  at 498, 506.

The Board does recognize that clinical findings noted in 
private medical outpatient records for treatment from March 
to June 1997 indicate significant degenerative joint disease 
of the lumbosacral spine.  However, there is no clinical data 
to relate such low back disability to the veteran's period of 
service.  Thus, in this respect as well, he fails to 
establish a well-grounded claim.  Id.

The Board is aware of the veteran's contentions that his in-
service low back problems relate to his current low back 
disability.  If the issue is one that involves medical 
etiology (such as the nexus between current disability and an 
inservice injury or disease), medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In light of the fact 
that this issue entails questions of a medical nexus, such 
assertions do not constitute competent medical evidence so as 
to well ground a claim.  The veteran in this case has not 
presented any evidence of the requisite skills, 
qualifications, or training so as to render his statements 
medically competent.  Therefore, in this regard as well, he 
has not established a well grounded claim.  See Caluza at 
506. 

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  The Board stresses that 
the duty to assist the veteran is triggered on submission of 
a well-grounded claim.  As this claim for service connection 
is not well grounded, such duty does not arise in this case.  
38 U.S.C.A. § 5107.

Increased Rating

In light of the veteran's assertions of increased 
symptomatology associated with his epidermal cysts of the 
back, neck, and buttocks, he has established a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Although the 
regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
on the average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155.  Each disability must 
be viewed in relation to its history with an emphasis placed 
on the limitation of activity imposed by that disability.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

The veteran's service-connected epidermal inclusion cysts of 
the back, neck, and buttocks are rated currently pursuant to 
provisions found in Diagnostic Code 7819 pertaining to new, 
benign skin growths, under the criteria as for eczema at Code 
7806.  38 C.F.R. § 4.118 (1999).  

Diagnostic Code 7806 provides that for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, the disabilities warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).  Eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
evaluation, and eczema with ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, warrants 
a 50 percent evaluation.  Id.

In this case, the veteran has submitted competent medical 
evidence to warrant a compensable evaluation for his 
epidermal inclusion cysts of the back, neck, and buttocks.  
Essentially, there is clinical evidence of record to suggest 
that he experiences itching in at least one exposed area, 
that is, the neck.  Thus, his epidermal disability warrants a 
10 percent evaluation under Code 7806.  

The evidence most dispositive in this determination is the 
objective data noted during VA examination in June 1996.  At 
that time, the examiner reported evidence of severe cystic 
acne of the back and neck, severe scarring, and scabbing due 
to scratching in that area.  While it is not entirely clear 
as to which areas of his body the scabs have formed, the 
examiner mentions the neck as an affected area.  Diagnostic 
Code 7806 provides for a 10 percent evaluation for itching 
involving an exposed surface.  Id.  Thus, pursuant to 
requirement that all reasonable doubt as to any relevant 
matter be resolved in favor of the veteran, objective 
findings and clinical data of record support evidence of 
itching in an exposed area, and an evaluation of 10 percent 
for epidermal inclusion cysts of the back, neck, and buttocks 
is merited in this case.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

However, the veteran's epidermal disability does not warrant 
an evaluation in excess of 10 percent.  Overall, the clinical 
data of record do not substantiate exudation, constant 
itching, extensive lesions, or marked disfigurement, as is 
required for an evaluation of 30 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

Moreover, pursuant to any other diagnostic code under the 
schedule of ratings for skin disorders, this veteran's 
disability does not merit an evaluation in excess of 
10 percent.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Zink v. 
Brown, 10 Vet. App. 258, 259 (1997).  In this light, 
Diagnostic Code 7800 related to disfiguring scars of the 
head, face, or neck is potentially applicable to his 
disability, and as such, is considered.  Nonetheless, an 
evaluation of 30 percent requires evidence of severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  In this case, there is no 
competent evidence of record to support such symptomatology.  
Thus, Diagnostic Code 7800 does not provide an avenue for an 
evaluation greater than 10 percent for this veteran's 
epidermal inclusion cysts of the back, neck, and buttocks.  
Id. 

In sum, in determining disability compensation, the Board has 
considered all potentially applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record and has provided the foregoing reasons and bases in 
support of its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Overall, the medical evidence of record 
supports an evaluation of 10 percent, and no greater than 
10 percent, for his epidermal inclusion cysts of the back, 
neck, and buttocks.  


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for low back strain is denied.

An evaluation of 10 percent for epidermal inclusion cysts of 
the back, neck, and buttocks is allowed, subject to the 
controlling law and regulations governing the payment of 
monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


